Citation Nr: 0626302	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  04-20 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to disability benefits pursuant to 38 U.S.C.A. 
§ 1151 (West 2002 & Supp. 2006) for additional disability 
resulting from an angioplasty performed in January 2002 by 
the Department of Veterans Affairs (VA).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from October 1961 to 
November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating determination by the VA 
Regional Office (RO) in Cleveland, Ohio.  The claims file is 
currently under the jurisdiction of the VARO in St. Paul, 
Minnesota.  In April 2005, the appellant appeared and 
testified at a hearing held at the RO before a Decision 
Review Officer.  A transcript of that hearing is of record.  
A request for a subsequent hearing before Board personnel was 
withdrawn by the appellant in July 2005.  

In August 2006, the Board granted the appellant's motion to 
advance this appeal on the Board's docket due to serious 
illness.  Unfortunately, as indicated below, various 
procedural deficiencies and the appellant's own request that 
additional VA records be obtained and reviewed in connection 
with this claim, require a remand of this appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

38 U.S.C.A. § 1151 provides that, for claims received by VA 
after October 1, 1997, disability compensation benefits shall 
be awarded for a qualifying additional disability as if that 
additional disability were service-connected.  As pertinent 
to this appeal, a qualifying additional disability exists if 
the disability was not the result of the veteran's willful 
misconduct and was caused by VA hospital care, medical or 
surgical treatment or examination furnished to the veteran 
under any law administered by VA, and the proximate cause of 
the disability was (A) carelessness, negligence, lack of 
proper skill, error in judgment, or a similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (a)(1) 
(West 2002).  

The current claim by the appellant seeking benefits pursuant 
to 38 U.S.C.A. § 1151 for additional disability resulting 
from an angioplasty performed on the appellant's right 
coronary artery by VA personnel in January 2002 was filed in 
June 2002.  It is contended that VA personnel should never 
have attempted the angioplasty in January 2002 because the 
old saphenous vein graft (SVG) already in place on the right 
coronary artery was already weak and totally collapsed within 
12 hours of the angioplasty procedure, thereby permanently 
aggravating the appellant's heart condition.  

In April 2004, the RO obtained a medical opinion from an 
expert in cardiology who had reviewed all of the relevant 
medical records in the appellant's chart.  This individual 
concluded that the January 2002 angioplasty performed on the 
appellant at a VA facility had permanently aggravated the 
appellant's pre-existing severe cardiovascular disability; 
but that there was no evidence of fault or carelessness on 
the part of VA personnel and that an unforeseen event had not 
resulted in any additional disability to the appellant.  

The appellant has submitted no competent medical evidence to 
rebut this medical opinion.  He and his wife have asserted 
that various unnamed VA staff members have hinted to them 
that some sort of a mistake was made during that procedure, 
but they have submitted no written statements from these 
individuals to corroborate their contentions.  However, the 
notification letter issued to the appellant in June 2002 
under the Veterans Claims Assistance Act (VCAA) of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), did not specifically 
tell the appellant that he needed to obtain and submit such 
corroborating statements from the VA medical personnel in 
question to support his claim; he also was not told in this 
letter to submit all relevant evidence in his possession, as 
required by the VCAA.  See Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  Neither at that time nor later was the 
appellant ever given the VCAA notice concerning disability 
ratings and effective dates should his claim be allowed, as 
required and set forth in Dingess/Hartmann v. Nicholson, 
19 Vet. App. 473 (2006).  Accordingly, the VCAA notice given 
to the appellant in this appeal was inadequate.  

In addition, the appellant has also testified, and his 
representative has emphasized in its arguments, that he was 
not fully informed of the risks involved before giving his 
consent for the January 2002 angioplasty.  The representative 
has correctly noted that the current record does not reflect 
the Informed Consent form signed by the appellant prior to 
the January 2002 angioplasty.  The appellant acknowledges 
that he signed such a form, but he contends that he was 
unaware of the serious risks he was running in agreeing to 
the angioplasty procedure.  The Board agrees that this form 
is very relevant to the present claim, since evidence that VA 
failed to fully inform the appellant of the risks presented 
by the proposed angioplasty procedure in January 2002 could 
indicate negligence, fault, or carelessness on the part of 
VA.  Both the appellant and his representative are requesting 
that this form be obtained and incorporated into the record, 
and the Board agrees that this evidence should be obtained 
and reviewed in connection with the current claim.  

Accordingly, this appeal is remanded to the RO (via the AMC 
in Washington, D.C.) for the following further actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing him 
with the notice required under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) pertaining to the current 
claim, to include notice that the 
appellant should submit any pertinent 
evidence in his possession.  This notice 
should also include an explanation of the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined in Dingess/Hartmann v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
appellant should also be specifically 
told to obtain and submit written, sworn 
statements from the VA medical personnel 
who allegedly told him that mistakes had 
been made during the January 2002 
angioplasty procedure setting forth their 
personal knowledge, if any, concerning 
any negligence, lack of proper skill, 
error in judgment, carelessness, or other 
fault by VA personnel in connection with 
that procedure.  It also should be made 
clear to the appellant that it is his 
responsibility to obtain and submit this 
or other such evidence to support his 
claim.  

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  The AMC or 
the RO should also obtain copies of all 
relevant VA medical records not already 
of record, particularly including the 
Informed Consent form signed by the 
appellant prior to the January 2002 
angioplasty procedure.  

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to 
provide a copy of the outstanding 
evidence.  

4.  After all appropriate development has 
been completed, including obtaining an 
additional VA medical opinion, if 
necessary, the AMC or the RO should 
readjudicate the current claim on a de 
novo basis without reference to prior 
adjudications.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

